                      LISA C. HAMASAKI, CA Bar No. 197628
                      lisa.hamasaki@ogletree.com
                 2    OGLETREE, DEAKINS, NASH, SMOAK &
                      STEWART, P.C.
                 3    Steuart Tower, Suite 1300
                      One Market Plaza
                 4    San Francisco, CA 94105
                      Telephone:    415.442.4810
                 5    Facsimile:    415.442.4870

                 6    Attorneys for Defendant
                      ORACLE AMERICA, INC
                 7

                 8                               UNITED STATES DISTRICT COURT

                 9                              NORTHERN DISTRICT OF CALIFORNIA

                I0

                I1    MARY E. MOWRY                               Case No. 3:18-cv-07028 VC

               12                  Plaintiff,                     DECLARATION OF PRINCE VARMA IN
                                                                  SUPPORT OF DEFENDANT'S REPLY
               13           v.                                    BRIEF IN SUPPORT OF ITS MOTION TO
                                                                  DISMISS PURSUANT TO FEDERAL RULE
               14     ORACLE AMERICA, INC., a corporation         OF CIVIL PROCEDURE 12(b)(3), OR IN
                                                                  THE ALTERNATIVE, TO TRANSFER
               15                  Defendant.                     VENUE PURSUANT TO 28 U.S.C. § 1406(a)
                                                                  AND/OR § 1404(a)
               16

               17                                                 Date:         March 7, 2019
                                                                  Time:         10:00 a.m.
               18                                                 Location:     Courtroom 4, 17th Floor
                                                                  Judge:        Hon. Vince Chhabria
               19
                                                                  Complaint Filed: November 1, 2018
               20                                                 Trial Date:      None set

               21

               22

               23

               24

               25

               26

               27
Mow' -Prince
\'amu Declaration26


                                                                 1                    Case No. 3:18-cv-07028 VC
                        DECLARATION OF PRINCE VARMA IN SUPPORT OF DEFENDANT'S REPLY BRIEF IN SUPPORT OF
                                ITS MOTION TO DISMISS OR, IN THE ALTERNATIVE, TO TRANSFER VENUE


                      Case 3:19-cv-00123-FDW-DCK Document 25-1 Filed 02/08/19 Page 1 of 2
                     1           I, Prince Varma, hereby declare and state as follows:
                     2           1.      I am currently employed by Oracle America, Inc. ("Oracle") as Vice President of

                     3   Sales for Oracle Financial Services Analytical Applications ("OFSAA"), Europe, Middle East and

                     4   Africa. I currently work in London, England. I have personal knowledge of all of the facts set forth
                     5   below, unless otherwise stated, and if called upon to testify to the same, I could and would do so

                     6   competently and truthfully under oath.

                     7           2.      From 2003 until October 2018, I worked for Oracle in Indianapolis, Indiana as Senior
                     8   Sales Director for OFSAA North America. I have never been based out of California during my
                     9   employment with Oracle.
                10               3.      Mary Mowry ("Mowry") worked as an Application Sales Representative ("ASR") on
                11       my sales team during her employment with Oracle from January 2014 until June 2017. During het-
                12       tenure at Oracle, Jason Yesinko and I were Mowry's managers, and she worked in Charlotte, North
                13       Carolina.
                14               4.      As an ASR, Mowry handled the Southeastern Territory and her travel for work would

                15       cover North Carolina, South Carolina, Texas, Florida and Tennessee. Mowry was not responsible

                16       for sales in California.

                17               5.      In addition to work-related travel in the Southeastern Territory, Mowry would have

                18       been able to attend the annual Oracle Open World customer conference in San Francisco, California,
                19 on two occasions during her tenure with the company. That conference is a 3-5 day event.

                20               I declare under penalty of perjury under the laws of the United States of America and the
                21       State of California that the foregoing is true and corn t, and that this declaration was executed this
                22       the     day of February, 2019, in London, England.
                23

                24                                                                       Prince Varma
                25

                26                                                                                                   37333559.1

                27
Mowry -Prince „
Vaarn Declaration2   8

                                                                     2                    Case No. 3:18-cv-07028 VC
                            DECLARATION OF PRINCE VARMA IN SUPPORT OF DEFENDANT'S REPLY BRIEF IN SUPPORT OF
                                    ITS MOTION TO DISMISS OR, IN THE ALTERNATIVE, TO TRANSFER VENUE


                         Case 3:19-cv-00123-FDW-DCK Document 25-1 Filed 02/08/19 Page 2 of 2
